272 S.W.3d 487 (2008)
Jamie CALMESE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90870.
Missouri Court of Appeals, Eastern District, Division One.
December 16, 2008.
Michelle M. Rivera, Saint Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Dora A. Fichter, Assistant Attorney *488 General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.
Prior report: 202 S.W.3d 32.

ORDER
PER CURIAM.
Jamie Calmese appeals the judgment denying his Rule 29.15[1] motion for post-conviction relief without an evidentiary hearing. Calmese argues that he was denied his right to effective assistance of counsel. We find that the motion court's findings and conclusions are not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).
NOTES
[1]  All references to Rules are to Missouri Supreme Court Rules (2008).